Bronson, Chief Justice.
As to the $500 counsel fee in the chancery suit, and the $100 for other business, the defendant was competent to judge for himself what were proper allowances ; and having settled and agreed on the amounts, with a full knowledge of all the facts, there is no ground on which the court can refer it to the vice chancellor, or any one else, to say what were the proper sums to be paid for those services.
*But, in relation to the sum which was allowed on the settlement as for taxable costs, the case is different.
The defendant was not competent to determine how much ought to be allowed. He undoubtedly acted upon the plaintiff’s statement, that the charges made were taxable costs ; and, without intending to intimate that there has been anything wrong on the part of the plaintiff, we think it proper that the bill should be taxed.
Ordered, that all proceedings on the judgment and execution in this cause be stayed, until the plaintiff shall have caused his bill of costs, as solicitor for the defendant in a suit brought against the defendant in the court of chancery, by his wife, Jane Williams, to be taxed, upon due notice to the defendant’s attorney on this motion. And in case the bill shall be taxed at less than the sum of $720.26, it is further ordered, that the difference be credited and allowed to the defendant on the judgment and execution in this cause.